                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION


    In re:                                                       Chapter 11

    REMINGTON OUTDOOR COMPANY, INC.,                             Case No. 20-81688-CRJ11
    et al.,1
                                                                 Jointly Administered
                                Debtors.


                                      NOTICE OF PARTICIPANTS

             Pursuant to the Order Scheduling and Establishing Remote Hearing Procedures for the

September 23, 2020 Sale Hearing [Docket No. 491], Remington Outdoor Company, Inc. and its

affiliated debtors, as debtors and debtors in possession, by and through their undersigned counsel,

hereby identify the following participants for the September 23, 2020 sale hearing:

               (a) Derek Meek
                   BURR & FORMAN LLP
                   dmeek@burr.com
                   Tel: 205.458.5471

               (b) Hanna Lahr
                   BURR & FORMAN LLP
                   hlahr@burr.com
                   Tel: 205.458.5462

               (c) Stephen Warren
                   O’MELVENY & MYERS LLP
                   swarren@omm.com
                   Tel: 818.203.3915

               (d) Nancy Mitchell
                   O’MELVENY & MYERS LLP


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
AL 35824.


44163441 v1

Case 20-81688-CRJ11              Doc 683 Filed 09/15/20 Entered 09/15/20 11:56:14                           Desc
                                   Main Document    Page 1 of 4
                 nmitchell@omm.com
                 Tel: 312.543.7608

              (e) Jennifer Taylor
                  O’MELVENY & MYERS LLP
                  jtaylor@omm.com
                  Tel: 510.566.2860

              (f) Karen Rinehart
                  O’MELVENY & MYERS LLP
                  krinehart@omm.com
                  Tel: 213.430.6686

              (g) Janine Panchok-Berry
                  O’MELVENY & MYERS LLP
                  jpanchok-berry@omm.com
                  Tel: 281.684.7400

              (h) Gary Svirsky
                  O’MELVENY & MYERS LLP
                  gsvirsky@omm.com
                  Tel: 917.348.0175

              (i) Jeffrey Kohn
                  O’MELVENY & MYERS LLP
                  jkohn@omm.com
                  Tel: 914.912.6555

              (j) Rachel Janger
                  O’MELVENY & MYERS LLP
                  rjanger@omm.com
                  Tel: 301.656.1016

              (k) Ken D’Arcy
                  REMINGTON OUTDOOR COMPANY, INC.
                  Ken.Darcy@remington.com
                  Tel: 213.430.6686

              (l) Bradley Meyer
                  DUCERA PARTNERS LLC
                  bmeyer@ducerapartners.com
                  Tel: 626.818.6831

              (m) Colin Adams
                  M-III ADVISORY PARTNERS, LP
                  cadams@miiipartners.com
                  Tel: 212.430.2042


                                              2
44163441 v1

Case 20-81688-CRJ11          Doc 683 Filed 09/15/20 Entered 09/15/20 11:56:14   Desc
                               Main Document    Page 2 of 4
              (n) Mark Little
                  REMINGTON OUTDOOR COMPANY, INC.
                  Mark.Little@remington.com
                  Tel: 336.548.8833

Dated: September 15, 2020

                                         /s/ Derek F. Meek
                                         BURR & FORMAN LLP
                                         Derek F. Meek
                                         Hanna Lahr
                                         420 20th Street North, Suite 3400
                                         Birmingham, AL 35203
                                         Telephone:     (205) 251-3000
                                         Facsimile:     (205) 458-5100
                                         Email: dmeek@burr.com
                                                 hlahr@burr.com

                                         - and -

                                         O’MELVENY & MYERS LLP
                                         Stephen H. Warren (admitted pro hac vice)
                                         Karen Rinehart (admitted pro hac vice)
                                         400 South Hope Street
                                         Los Angeles, CA 90071-2899
                                         Telephone:    (213) 430-6000
                                         Facsimile:    (213) 430-6407
                                         Email: swarren@omm.com
                                                krinehart@omm.com

                                         Jennifer Taylor (admitted pro hac vice)
                                         Two Embarcadero Center 28th Floor
                                         San Francisco, CA 94111-3823
                                         Telephone: 415-984-8700
                                         Email: jtaylor@omm.com

                                         Nancy Mitchell (admitted pro hac vice)
                                         Gary Svirsky (admitted pro hac vice)
                                         Diana M. Perez (admitted pro hac vice)
                                         Times Square Tower, 7 Times Square
                                         New York, NY 10036
                                         Telephone: 212-326-2000
                                         Email: nmitchell@omm.com
                                                gsvirsky@omm.com
                                                dperez@omm.com



                                            3
44163441 v1

Case 20-81688-CRJ11         Doc 683 Filed 09/15/20 Entered 09/15/20 11:56:14         Desc
                              Main Document    Page 3 of 4
                                   Attorneys for the Debtors and Debtors in
                                   Possession




                                      4
44163441 v1

Case 20-81688-CRJ11   Doc 683 Filed 09/15/20 Entered 09/15/20 11:56:14        Desc
                        Main Document    Page 4 of 4
